Case 18-09108-RLM-11             Doc 636      Filed 07/08/19        EOD 07/08/19 20:41:02        Pg 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


     NOTICE OF CLAIMS OBJECTION, RESPONSE DEADLINE, AND HEARING

          PLEASE TAKE NOTICE that on July 8, 2019 USA Gymnastics, as debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s Objection To

General Unsecured Claim 144 And Sexual Abuse Claim 540 And Notice Of Response Deadline

[Dkt. 635] (the “Claims Objection”), which has been set for a hearing (the “Hearing”) on

Wednesday, August 14, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the

United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

          PLEASE TAKE FURTHER NOTICE that the claims subject to the Claims Objection may

be disallowed. You should read these papers carefully and discuss them with an attorney, if you

have one.

          PLEASE TAKE FURTHER NOTICE that any responses to the Claims Objection must

be made in writing and filed by Monday, August 12, 2019 at 4:00 p.m. (Prevailing Eastern

Time).




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 636    Filed 07/08/19     EOD 07/08/19 20:41:02        Pg 2 of 4



       PLEASE TAKE FURTHER NOTICE that if you are not permitted to file electronically,

you must deliver any response by U.S. mail, courier, overnight/express mail, or in person at:

                                   116 U.S. COURTHOUSE
                        Attn: Chambers of the Honorable Judge Moberly
                                     46 East Ohio Street
                                 Indianapolis, Indiana 46204

       PLEASE TAKE FURTHER NOTICE that if you mail your response to the court, you must

mail it early enough so the court will receive it on or before the date stated above. You must also

send a copy of your objection to:

                                       JENNER & BLOCK LLP
                              Attn: Catherine Steege and Melissa Root
                                       353 North Clark Street
                                      Chicago, Illinois 60654

       PLEASE TAKE FURTHER NOTICE that if you do not take these steps, the Court may

decide you do not oppose an order disallowing your claims.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All callers

shall keep their phones muted unless addressing the Court. All callers must identify themselves

and the party(ies) they represent when addressing the Court. Callers shall not place their phones

on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Claims Objection may be accessed

through the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s

attorneys, on PACER, or from the Clerk of the Court.




                                                2
Case 18-09108-RLM-11   Doc 636   Filed 07/08/19   EOD 07/08/19 20:41:02       Pg 3 of 4



Dated: July 8, 2019                        Respectfully submitted,

                                           JENNER & BLOCK LLP

                                           By: /s/ Catherine Steege

                                           Catherine L. Steege (admitted pro hac vice)
                                           Dean N. Panos (admitted pro hac vice)
                                           Melissa M. Root (#24230-49)
                                           353 N. Clark Street
                                           Chicago, Illinois 60654
                                           Tel: (312) 923-2952
                                           Fax: (312) 840-7352
                                           csteege@jenner.com
                                           dpanos@jenner.com
                                           mroot@jenner.com

                                           Counsel for the Debtor




                                       3
Case 18-09108-RLM-11         Doc 636      Filed 07/08/19     EOD 07/08/19 20:41:02         Pg 4 of 4



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing Notice Of Claims Objection,
  Response Deadline, And Hearing and the Debtor’s Objection To General Unsecured Claim
  144 And Sexual Abuse Claim 540 And Notice Of Response Deadline [Dkt. 635] were filed
  electronically this 8th day of July, 2019. Notice of these filings will be sent to all parties by
  operation of the Court’s electronic filing system, as well as by overnight mail and electronic
  mail to the claimant asserting the claims. Parties may access this filing through the Court’s
  electronic filing system.

                                                /s/ Melissa M. Root

                                                Counsel for the Debtor
